DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, 12-14 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 9-10 recite “at least one opening at the cleaning portion fluidically connected to a suction port”, it is unclear if the at least one opening is in addition to the opening on the cleaning portion recited line 8, or if it is a distinct and different opening. For the purpose of examination, the limitation is interpreted as a different opening than that recited in line 8. 
Claim 14, line 9-10 discloses “a suction port”, it is unclear if this is an additional suction port than that recited in line 3 or the same. For the purpose of examination, this limitation is interpreted as being the same suction port as recited in line 3.  
Claims 2-5, 7-10 and 12-13 are rejected based on claim dependency on claim 14. 
Claim 19, line 16 recites “a side wall of the hollow shaft”, it is unclear if this is additional side wall then recited in line 8 or the same side wall. For the purpose of examination, this limitation will be interpreted as being the same side wall as recited in line 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 7-10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cise et al (US 6,129,547) in view of Cyzer (GB 989954) and Luis et al (US 8,857,004).

 a hollow shaft (universal handle 20 body 76 and toothbrush 40  elongate body 80, see figure 1A) having a suction port (distal end 78b and distal portion 76b which receive a suction tube as disclosed in col 5, lines 59-63) and a cleaning portion (proximal end 80a which is on the toothbrush 40) wherein the suction port and the cleaning portion are fluidly connected (see figure 1A and col 5, line 64- col 6, line 4 discloses the connection via the fluid flow passage 84); 
a suction activator provided to the shaft (the functional equivalent structure being the sliding gate valve 70, which enables a user to control suction on the universal handle 20 and oral hygiene instrument col 5, lines 31-39); 
a material supply channel (liquid supply tube 64) comprising at least one material supply opening (luer fitting 68 which is disposed at the end of the liquid supply tube, see figure 1A), wherein the material supply opening is configured to reversibly receive a pod (see figure 1A and col 5m lines 5-13 discloses the luer fitting attaching to a liquid supply tube), and an opening on the cleaning portion (proximal opening 104a); 
at least one opening at the cleaning portion  (distal end 84b) fluidically connected to a suction port (distal end 78b and distal portion 76b which receive a suction tube as disclosed in col 5, lines 59-63); and 
at least one pod (lavage supply source 28) configured to be attached to the oral care device (see figure 1 and 1A), wherein the pod (28) comprises a body configured to contain a material for treating an oral cavity (col 5, lines 14-21 disclose the lavage supply source being a vial made of plastic with an antiseptic dentifrice being used in combination with the supply source) and a neck (see figure 1A), wherein the cleaning portion (80a/40) further comprises a 
Cise fails to disclose the at least one pod comprising a seal separating the body from the neck and the plurality of bristles extending from the surface of the cleaning portion in all direction. 
However, Cyzer teaches at least one pod (ampoule shaped container 4) comprising (ampoule shaped container 4) having a seal (cap 11) separating a body (sleeve 9) and a neck (elongated neck 10) for the purpose of sealing itself and preventing loss of dentifrice and penetration of germs into the container (lines 80-84).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cise to have the at least one pod comprising a seal separating the body from the neck as disclosed by Cyzer for the purpose of sealing itself and preventing loss of dentifrice and penetration of germs into the container.
Additionally, Luis teaches a plurality of bristles (cleansing members 16) extending from surfaces of a cleaning portion (surface of head 12 of the oral hygiene device 10, figure 1) in a dental oral hygiene device (col 1, lines 14-16) for the purpose of enabling a scrubbing cleaning motion on the teeth, gums, etc. in a variety of directions to remove film, residue and plaque (col 1, lines 39-44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Cise to have the plurality of bristles extending from the surface of the cleaning portion in all direction as disclosed by Luis for the purpose of 
In regard to claim 2, Cise further discloses the hollow shaft is straight (see figure 1a). 
In regard to claims 4 and 7, Cise/Cyzer/Luis disclose the claimed invention as set forth above in claim 14. Luis further teaches the cleaning portion being round (head 12, see figure 1) as recited in claim 7 and the plurality of bristles (16) extending 360 degrees in all directions around the cleaning portion (see figure 1), for the reason set forth above. 
In regard to claim 8, Cise/Cyzer/Luis disclose the claimed invention as set forth above in claim 14. The head portion/bristles are disclosed as being used for oral care in the reference Cise and Luis, as set forth above. As such, the plurality of bristles disclosed in Cise/Cyzer/Luis are considered capable of achieving the functional limitations of not injuring soft tissue in an oral cavity of a patient. 
In regard to claims 9-10 and 12, Cise/Cyzer/Luis disclose the claimed invention as set forth above in claim 14. Cyzer further teaches  a material supply channel and opening (narrow feed duct 13 which leads to chamber 12, see figure 1) which connects to a pod (ampoule shaped container 4) having a seal (cap 11), where the material supply opening (12) has at least one hollow needle ( “hollow needle” 14) which extends from the material supply channel (13) and directed outwardly towards the material supply opening (12; see figures 1 and 2), where the hollow needle (14) comprises an opening (pointed end 14a, where the hollow aspect renders each end of the needle open see page 2, lines 50-55) configured to receive material from a pod connected to the material supply opening (see page 2, lines 70-75 disclose the small splash or a drop of dentifrice being discharged through the needle into the duct 13) and the seal (11) being 
In regard to claim 13, Cise further discloses the body is pressable (col 5, lines 22-30 discloses the lavage supply source is squeezable by a few fingers to release the material). 
In regard to claim 19, Cise discloses a kit comprising: an oral care device (see figures 1-1A) comprising: 
a hollow shaft (universal handle 20 body 76 and toothbrush 40  elongate body 80, see figure 1A) having a suction port (distal end 78b and distal portion 76b which receive a suction tube as disclosed in col 5, lines 59-63) and a cleaning portion (proximal end 80a which is on the toothbrush 40) wherein the suction port and the cleaning portion are fluidly connected (see figure 1A and col 5, line 64- col 6, line 4 discloses the connection via the fluid flow passage 84); 
a suction activator provided to the shaft (the functional equivalent structure being the sliding gate valve 70, which enables a user to control suction on the universal handle 20 and oral hygiene instrument col 5, lines 31-39); 
a material supply channel (liquid supply tube 64) comprising at least one material supply opening (luer fitting 68 which is disposed at the end of the liquid supply tube, see figure 1A), wherein the material supply opening is configured to reversibly receive a pod (see figure 1A and col 5, lines 5-13 discloses the luer fitting attaching to a liquid supply tube) and is incorporated within the side wall of the hollow shaft (where the flow passage 104 is incorporated into the shaft part 40, see figure 1A); 
at least one opening at the cleaning portion (distal end 84b) fluidically connected to a suction port (distal end 78b and distal portion 76b which receive a suction tube as disclosed in col 5, lines 59-63); and 

Cise fails to disclose the at least one pod comprising a seal separating the body from the neck and the plurality of bristles extending from the surface of the cleaning portion in all direction.
However, Cyzer teaches at least one pod (ampoule shaped container 4) comprising (ampoule shaped container 4) having a seal (cap 11) separating a body (sleeve 9) and a neck (elongated neck 10) for the purpose of sealing itself and preventing loss of dentifrice and penetration of germs into the container (lines 80-84).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cise to have the at least one pod comprising a seal separating the body from the neck as disclosed by Cyzer for the purpose of sealing itself and preventing loss of dentifrice and penetration of germs into the container.
Additionally, Luis teaches a plurality of bristles (cleansing members 16) extending from surfaces of a cleaning portion (surface of head 12 of the oral hygiene device 10, figure 1) in a dental oral hygiene device (col 1, lines 14-16) for the purpose of enabling a scrubbing cleaning 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Cise to have the plurality of bristles extending from the surface of the cleaning portion in all direction as disclosed by Luis for the purpose of enabling a scrubbing cleaning motion on the teeth, gums, etc. in a variety of directions to remove film, residue and plaque.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cise et al in view of Cyzer and Luis et al as applied to claim 14 above, and further in view of Whitehouse et al (US 5,690,487).
In regard to claim 3-4, Cise/Cyzer/Luis disclose the claimed invention as set forth above in claim 14, but fails to disclose the hollow shaft being bent or bendable. 
However, Whitehouse teaches an oral suction tip (10) having a hollow shaft (tubular body 12) which is bent and bendable (col 2, lines 42-43).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hollow shaft of Cise to be bent or bendable as disclosed by Whitehouse for the purpose of providing better positioning and reach within the mouth of the patient.
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW M NELSON/Primary Examiner, Art Unit 3772